            Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 1 of 14




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff,
FLSA Collective Plaintiffs and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FRANCISCO VILLAR,
on behalf of himself,
FLSA Collective Plaintiffs and the Class,

                Plaintiff,                                 Case No.:

                                                           CLASS AND COLLECTIVE
                                                           ACTION COMPLAINT
       v.
                                                           Jury Trial Demanded
AHRC HOME CARE SERVICES, INC. and
NYSARC, INC.,

                Defendants.


       Plaintiff, FRANCISCO VILLAR, (hereinafter, “Plaintiff”), on behalf of himself and

others similarly situated, by and through his undersigned attorneys, hereby files this Class and

Collective Action Complaint against Defendants, AHRC HOME CARE SERVICES, INC. and

NYSARC, INC. (collectively, the “Defendants”), and states as follows:




                                               1
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 2 of 14




                                       INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that Plaintiff, FLSA Collective Plaintiffs and similarly situated

individuals are entitled to recover from Defendants: (1) unpaid overtime, (2) unpaid wages for

travel time, (3) liquidated damages and (4) attorneys’ fees and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”),

that Plaintiff and Class members are entitled to recover from Defendants: (1) unpaid overtime,

(2) unpaid wages for travel time, (3) liquidated damages and statutory penalties and (4)

attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims of Plaintiff and FLSA Collective Plaintiffs pursuant to 28 U.S.C. §1367.

       4.      Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       5.      Plaintiff, FRANCISCO VILLAR, is a resident of Queens County, New York.

       6.      Defendant, AHRC HOME CARE SERVICES, INC., is a domestic not- for-profit

corporation organized under the laws of the State of New York with an address for service of

process located at c/o Gerald F. Maurer, 200 Park Avenue South, New York, New York 10003,

and an address for principal place of business located at 83 Maiden Lane, New York, New York

10038. AHRC HOME CARE SERVICES, INC. is an affiliate of AHRC New York City.

       7.      Defendant, NYSARC, INC., is a domestic not-for-profit corporation organized

under the laws of the State of New York with an address for service of process located at c/o



                                                 2
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 3 of 14




NYSARC, Inc., 29 British American Boulevard, 2nd Floor, Latham, New York, 12110, and and

address for principal place of business located at 83 Maiden Lane, New York, New York 10038.

Defendants operate AHRC New York City through NYSARC, INC.

       8.      AHRC New York City, operated jointly by Defendants, operates programs for

home care services, educational serevices, training workshops, community programs, camp,

habilitation, and employment training, among others, for individuals with intellectual and other

developmental disabilities, throughout New York City.

       9.      In addition to charitable donations and government grants, Defendants generate

well in excess of $500,000 in gross annual revenue from fees charged to its clients. The clients

in return receive a benefit of more than token value. Defendants were and continue to be an

“enterprise engaged in commerce” within the meaning of the FLSA.

       10.      At all relevant times, the work performed by Plaintiff, FLSA Collective

Plaintiffs and Class members was directly essential to Defendants’ operations.

       11.     Plaintiff has fulfilled all conditions precedent to the institution of this action

and/or such conditions have been waived.

                    FLSA COLLECTIVE ACTION ALLEGATIONS

       12.     Plaintiff brings claims for relief as a co llective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees (including counselors and

therapists) employed by Defendants on or after the date that is six years before the filing of the

Complaint in this case as defined herein (“FLSA Collective Plaintiffs”).

       13.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,

and are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,


                                                3
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 4 of 14




procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them (i) for all hours worked due to a policy of not compensating for travel time, and (ii) their

overtime premium at the rate of one-and-a-half the regular rate for all hours worked in excess of

forty (40) hours per week, as required under the FLSA. The claims of Plaintiff stated herein are

essentially the same as those of the other FLSA Collective Plaintiffs.

       14.      The claims for relief are properly brought under and maintained as an opt- in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from the Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                    RULE 23 CLASS ALLEGATIONS – NEW YORK

       15.      Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all non-exempt employees (including counselors and

therapists) employed by Defendants, on or after the date that is six years before the filing of the

Complaint in this case as defined herein (the “Class Period”).

       16.     All said persons, are referred to herein as the “Class.” The Class members are

readily ascertainable. The number and identity of the Class members are determinable from the

records of Defendants. The hours assigned and worked, the positions held, and rates of pay for

each Class member are also determinable from Defendants’ records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendants. Notice can be provided by means permissible under F.R.C.P.

       17.     The proposed Class is so numerous that joinder of all members is impracticable,


                                                 4
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 5 of 14




and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, the facts on which the calculation of that number

are presently within the sole control of Defendants, there is no doubt that there are more than

forty (40) members of the Class. Plaintiff is a member of the Class.

       18.     Plaintiff’s claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of (i) failing to pay for all hours worked due

to Defendants’ policy to not compensate travel time, (ii) failing to pay overtime compensation,

(iii) failing to provide proper wage statements to Class members as required under the New York

Labor Law, and (iv) failing to provide proper wage and hour notice to Class members per

requirements of the New York Labor Law. Defendants’ corporate-wide policies and practices

affected all Class members similarly, and Defendants benefited from the same type of unfair

and/or wrongful acts as to each Class member. Plaintiff and other Class members sustained

similar losses, injuries and damages arising from the same unlawful policies, practices and

procedures.

       19.     Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       20.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit



                                                 5
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 6 of 14




against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because of losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendant and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       21.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Both current and former employees are fearful of bringing claims because doing so

can harm their employment, future employment, and future efforts to secure employment. Class

actions provide class members who are not named in the complaint a degree of anonymity,

which allows for the vindication of their rights while eliminating or reducing these risks.



                                                 6
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 7 of 14




       22.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a) Whether Defendants employed Plaintiff and the Class within the meaning of

                  the New York law;

               b) What are and were the policies, practices, programs, procedures, protocols and

                  plans of Defendants regarding the types of work and labor for which

                  Defendants did not pay the Class members properly;

               c) At what common rate, or rates subject to common methods of calculation, was

                  and are Defendants required to pay the Class members for their work;

               d) Whether Defendants properly notified Plaintiff and Class members of their

                  hourly rates and overtime rates;

               e) Whether Defendants failed to properly compensate Plaintiff and Class

                  members for overtime under state and federal law for all hours worked over

                  40 per workweek;

               f) Whether Defendants failed to properly compensate Plaintiff and Class

                  members for travel time;

               g) Whether Defendants provided to Plaintiff and Class members proper wage

                  and hour notice, at date of hiring and annually, per requirements of the New

                  York Labor Law; and

               h) Whether Defendants provided to Plaintiff and Class members proper wage

                  statements with each payment of wages as required by New York Labor Law.




                                                7
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 8 of 14




                                   STATEMENT OF FACTS

       23.      Plaintiff, FRANCISCO VILLAR, was employed by Defendants to work as a

Residential Habilitation Counselor for Defendants’ Home Care Department. Plaintiff’s primary

duties were to visit different clients to assist them with their daily needs and to observe

behavioral changes. Plaintiff was hired on or about March 10, 2017. Plaintiff worked for

Defendants until on or about December 3, 2017.

       24.      During Plaintiff’s employment with Defendants, he regularly worked over forty

(40) hours per workweek. Plaintiff was scheduled to work Monday through Friday from 8:00

a.m. to 4:00 p.m., and on Saturdays from 2:00 p.m. to 7:00 p.m. However, Plaintiff’s schedule

generally varied on a day to day basis depending on the number of clients he was assigned per

week. Plaintiff was required to log his hours worked through attendance sheets, but the

attendance sheets only recorded the number of hours Plaintiff spent with each client. As a result,

Plaintiff was only compensated for hours that he spent during his assignments with clients, and

he was therefore not compensated for any time spent traveling between clients or the office.

       25.      On a regular basis, Plaintiff was required to travel between clients’ homes during

the same workday. Defendants had no policy for tracking his travel time. Such travel time is

compensable under both the FLSA and NYLL. However, Defendants failed to compensate

Plaintiff, FLSA Collective Plaintiffs and Class members for their travel time.

       26.      From the start of Plaintiff’s employment, Plaintiff was paid a straight-time rate of

$11.00 per hour, for all hours worked. From on or about March 22, 2017, Plaintiff was paid a

straight-time rate of $13.00 per hour, for all hours worked. Plaintiff was, at all times, paid on an

hourly basis.




                                                 8
          Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 9 of 14




        27.     Based on Plaintiff’s observations and conversations with other employees, FLSA

Collective Plaintiffs and Class members had similar work schedules and received similar hourly

rates. Defendants failure to compensate Plaintiff, FLSA Collective Plaintiffs and the Class their

overtime premium at the statutory time-and-a-half the regular rate resulted in regular

underpayments.

        28.     Defendants knowingly and willfully operated their business with a policy of not

paying either the FLSA overtime rate (of time and o ne-half) or the New York State overtime rate

(of time and one-half) to Plaintiff, FLSA Collective Plaintiffs and Class members for all hours

worked in excess of forty (40) hours per week.

        29.     Defendants knowingly and willfully operated their business with a po licy of not

compensating for travel time to Plaintiff, FLSA Collective Plaintiffs and Class members.

        30.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements to Plaintiff and Class members, in violation of the New York

Labor Law.

        31.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage and hour notices to Plaintiff and Class members, at the beginning of

employment and annually thereafter, in violation of the New York Labor Law.

        32.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members in this litigation and has agreed to pay the firm a

reasonable fee for its services.




                                                 9
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 10 of 14




                                     STATEMENT OF CLAIM

                                              COUNT I

                     VIOLATION OF THE FAIR LABOR STANDARDS ACT

        33.        Plaintiff realleges and reavers Paragraphs 1 through 32 of this Class and

Collective Action Complaint as if fully set forth herein.

        34.        At all relevant times, upon information and belief, Defendants were and continue

to be employers engaged in interstate commerce and/or the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a). Further, Plaintiff is a covered

individual within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a).

        35.        At all relevant times, Defendants employed Plaintiff within the meaning of the

FLSA.

        36.        Upon information and belief, at all relevant times, Defendants had gross revenues

from fees charged to clients in excess of $500,000.

        37.        At all relevant times, Defendants had a policy and practice of failing to pay

Plaintiff and FLSA Collective Plaintiffs for all hours worked due to a policy of not compensating

for travel time.

        38.        At all relevant times, Defendants had a policy and practice of refusing to pay

overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA Collective

Plaintiffs for all hours worked in excess of forty hours per workweek.

        39.        Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.




                                                  10
        Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 11 of 14




       40.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e. double) damages pursuant

to the FLSA.

       41.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

wages and overtime compensation, plus an equal amount as liquida ted damages.

       42.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

are in the possession and custody of the Defendants. Plaintiff and FLSA Collective Plaintiffs

intend to obtain these records by appropriate discovery proceedings to be taken promptly in this

case and, if necessary, will then seek leave of Court to amend this Complaint to set forth the

precise amount due.

       43.     Defendants knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and FLSA Collective Plaintiffs for all

hours worked and for their proper overtime premium, at one- half for their hours worked in

excess of forty (40) hours per week, when Defendants knew or should have known such was due.

       44.     Plaintiff is entitled to an award of their reasonable attorneys’ fees and costs

pursuant to 29 U.S.C. §216(b).

                                            COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

       45.     Plaintiff realleges and reavers Paragraphs 1 through 44 of this Class and

Collective Action Complaint as if fully set forth herein.




                                                 11
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 12 of 14




        46.        At all relevant times, Plaintiff was employed by the Defendants within the

meaning of the New York Labor Law, §§2 and 651.

        47.        At all relevant times, Defendants had a policy and practice of failing to pay

Plaintiff and Class members for all hours worked due to Defendants’ policy not to compensate

for travel time.

        48.        Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them their overtime compensation at rates not less than one and one- half times the regular

rate of pay for each hour worked in excess of forty hours in a workweek.

        49.        Defendants knowingly and willfully operated their business with a policy of not

providing a proper wage statement to Plaintiff and other non-exempt employees, in violation of

the New York Labor Law.

        50.        Defendants knowingly and willfully operated their business with a policy of not

providing a proper wage notice to Plaintiff and other non-exempt employees at the beginning of

employment and annually thereafter, in violation of the New York Labor Law.

        51.        Due to the Defendants’ New York Labor Law violations, Plaintiff is entitled to

recover from Defendants their unpaid wages, unpaid overtime wages, statutory penalties,

reasonable attorneys’ fees, and costs and disbursements of the action.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:

        a.         A declaratory judgment that the practices complained of herein are unlawful

                   under the FLSA and the New York Labor Law;




                                                  12
     Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 13 of 14




b.       An injunction against Defendants and their officers, agents, successors,

         employees, representatives and any and all persons acting in concert with them as

         provided by law, from engaging in each of the unlawful practices, policies and

         patterns set forth herein;

c.       An award of unpaid overtime compensation due under the FLSA and the New

         York Labor Law;

d.       An award of unpaid compensation for travel time due under the FLSA and the

         New York Labor Law;

e.       An award of liquidated and/or punitive damages as a result of Defendants’ willful

         failure to pay regular and overtime wages pursuant to the FLSA;

f.       An award of liquidated and/or punitive damages as a result of Defendants’ willful

         failure to pay regular and overtime wages pursuant to the NYLL

g.       An award of statutory damages due under the NYLL;

h.       An award of prejudgment and post judgment interest, costs and expenses of this

         action together with reasonable attorneys’ and expert fees;

i.       Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

j.       Designation of this action as a class action pursuant to F.R.C.P. 23;

k.       Designation of Plaintiff as Representative of the Class; and

l.       Such other and further relief as this Court deems just and proper.




                                          13
         Case 1:18-cv-09174-OTW Document 1 Filed 10/05/18 Page 14 of 14




                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.



Dated: October 5, 2018


                                         Respectfully submitted,

                                         LEE LITIGATION GROUP, PLLC
                                         C.K. Lee (CL 4086)
                                         Anne Seelig (AS 3976)
                                         30 East 39th Street, Second Floor
                                         New York, NY 10016
                                         Tel.: 212-465-1188
                                         Fax: 212-465-1181
                                         Attorneys for Plaintiff,
                                         FLSA Collective Plaintiffs and the Class


                                         By:     /s/ C.K. Lee
                                                 C.K. Lee, Esq.




                                                     14
